Citation Nr: 0610689	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss disability prior to August 18, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss disability from August 18, 2004.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral fallen arches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2003, a statement of the case was issued in September 
2005, and a substantive appeal was received in October 2005.

The Board notes that the veteran originally requested a Board 
hearing in his October 2005 substantive appeal.  However, the 
veteran withdrew this request through his representative in 
January 2006.  In March 2006 the veteran expressed a desire 
to have his representative make a presentation in lieu of the 
veteran appearing at a hearing; accordingly, the record 
contains a March 2006 Informal Hearing Presentation from the 
veteran's representative. 

In March 2005, a claim of service connection for residuals of 
combat-related cold weather injuries was received.  This 
matter is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 18, 2004, the evidence of record reflects 
that the veteran's service-connected bilateral hearing loss 
was productive of Level III hearing impairment in the right 
ear and Level VI hearing impairment in the left ear.

2.  Effective from August 18, 2004, the evidence of record 
reflects that the veteran's service-connected bilateral 
hearing loss is productive of Level VI hearing impairment in 
the right ear and Level VI hearing impairment in the left 
ear.

3.  A September 1998 decision denied entitlement to service 
connection for bilateral fallen arches; the veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

4.  In September 2002, the veteran requested that his claim 
of entitlement to service connection for bilateral fallen 
arches be reopened.

5.  All of the evidence submitted since the September 1998 
rating decision is either cumulative and redundant of 
evidence already in the claims folder or does not present a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2004, the criteria for entitlement to 
a rating in excess of 10 percent for service-connected 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 
4.86 and Code 6100 (2005).

2.  Effective from August 18, 2004, the criteria for 
entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, 4.86 and Code 6100 (2005).

3.  The September 1998 rating decision denying service 
connection for fallen arches is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for fallen 
arches.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The August 2005 statement of the 
case, the November 2002 and August 2005 notices of rating 
decisions, and letters dated in August 2002 and September 
2002 informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the August and September 2002 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the August and 
September 2002 letters were sent to the appellant prior to 
the November 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the August and September 2002 
letters, along with the August 2005 statement of the case, 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  Also, 
in the September 2002 letter the RO informed the veteran that 
it had attempted to obtain his service medical records, but 
had learned that those records were unavailable because they 
were destroyed in a fire at the National Personnel Records 
Center (NPRC) in 1973.  See Dixon v. Derwinski, 3 Vet.App. 
261 (1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding his 
treatment during service.  The Board finds that the veteran 
was effectively notified of alternative forms of evidence to 
support his service connection claim in the absence of 
service medical records; the September 2002 letter references 
witness statements as a form of evidence and the August 2002 
letter advised the veteran that he may submit statements from 
individuals having knowledge of his condition, including 
statements from individuals who served with the veteran.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves issues of entitlement to an increased rating and 
whether new and material evidence has been received to reopen 
a claim of service connection, VA believes that the 
Dingess/Hartman analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for his 
hearing loss and his claim for service connection for fallen 
arches, but there has been no notice of the types of evidence 
necessary to establish the severity of his claimed fallen 
arches or to establish an effective date for any rating that 
might be granted in this appeal.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

In regard to the issues of increased rating, the Board notes 
that the RO did furnish the appellant a letter in August 2002 
in which it advised the veteran to submit evidence showing 
the timing and character of worsening symptoms.  Regardless, 
since the Board concludes below that the preponderance of the 
evidence is against entitlement to any increased rating for 
hearing loss, no effective date will be assigned and any 
questions of notice related to such an assignment are 
rendered moot.

In regard to the issue of the veteran's petition to reopen 
his claim of service connection for fallen arches, the Board 
notes that the RO did furnish the appellant a letter in 
September 2002 in which it advised the veteran to submit 
evidence that shows the history and nature of his claimed 
disability.  Regardless, since the Board concludes below that 
new and material evidence has not been submitted to reopen 
that claim of service connection, no rating or effective date 
will be assigned and any questions of notice related to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disabilities.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, the veteran's 
service medical and personnel records appear to have been 
destroyed.  In a case in which a claimant's service records 
are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  In September 2002, the RO 
requested that the veteran complete NA Form 13055 in order to 
facilitate a search for any reconstructed service medical 
records.  The veteran declined to return this form, but the 
veteran did later provide information to assist the RO in its 
attempts to collect alternative service medical records, 
including as described in an exchange of letters dated August 
2004 and another exchange in May and June of 2005.  Private 
medical and VA outpatient records have been obtained and the 
veteran was provided with VA examinations to evaluate his 
hearing loss disability.  The appellant has not indicated 
that he has any additional evidence to submit.  Thus, the 
Board is satisfied that all sources for further development 
of the record have been exhausted.  Moreover, further 
referral of this matter to the NPRC will not result in 
additional development of the record.

II.  Increased Rating

The September 1998 rating decision granted service connection 
for bilateral hearing loss and assigned a ten percent rating 
effective January 1998.  In April 2002, the veteran filed a 
claim for an increased rating for the service-connected 
bilateral hearing loss.  On the basis of a September 2002 VA 
examination report, a November 2002 rating decision continued 
the ten percent rating for the same disability.  The veteran 
filed a notice of disagreement and appealed the decision.  
During the course of the appeal, the veteran received an 
August 18, 2004 VA examination to evaluate his hearing loss.  
On the basis of that examination's findings, in August 2005 
the RO issued a partial grant of benefits and assigned a 
thirty percent rating for hearing loss, effective from August 
18, 2004.  The present appeal involves the veteran's claims 
that the severity of his service-connected hearing loss was 
greater than 10 percent prior to August 18, 2004 and that the 
veteran's hearing loss warrants a disability rating greater 
than 30 percent from August 18, 2004.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The only pertinent evidence during the appeal period prior to 
August 18, 2004 consists of a September 2002 VA audiological 
report.  On that authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
45
75
80
95
LEFT
40
50
70
80
100

The pertinent puretone average in the right ear was 73.75 
decibels and the pertinent puretone average in the left ear 
was 75 decibels.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 70 
percent in the left ear.  These audiological findings show 
Level III hearing impairment in the right ear and Level VI 
hearing impairment in the left ear.  Under Table VII, this 
warrants a 10 percent rating.  No exceptional pattern of 
hearing impairment is demonstrated in the September 2002 
examination to warrant consideration under 38 C.F.R. § 4.86.  
Consequently, there is no evidence that a rating in excess of 
10 percent prior to August 18, 2004 is warranted.

On the authorized audiological evaluation during the August 
18, 2004 VA examination, pure tone thresholds, in decibels, 
were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
50
65
65
90
LEFT
50
55
70
75
85

The pertinent puretone average in the right ear was 67.5 
decibels and the pertinent puretone average in the left ear 
was 71.25 decibels.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 88 
percent in the left ear.  These audiological findings show 
Level VI hearing impairment in both ears.  This is determined 
after consulting Table VIa to assign a Roman numeral 
designation to the left ear; exceptional hearing loss is 
shown for the left ear because puretone thresholds at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) are 55 decibels or more.  38 C.F.R. § 4.86(a).  
The result yielded by Table VIa is to be used if it results 
in assigning a higher designation for the left ear than the 
Level III indicated by Table VI.  Id.  Applying Table VIa 
yields a Level VI hearing impairment for the left ear and, 
thus, Level VI hearing impairment is the correct 
determination.  

Since proper application of Table VI yields a Level VI 
designation for the right ear, Level VI hearing impairment is 
properly indicated for both ears.  Table VII yields a 30 
percent rating when both ears have Level VI hearing 
impairment.  Thus, effective from August 18, 2004, the 
veteran is properly assigned a 30 percent rating and there is 
no evidence that a higher rating is warranted.

The Board has carefully reviewed and considered the submitted 
affidavits and the veteran's statements regarding the 
severity of his hearing loss.  However, the Board must rely 
upon the official results of authorized testing under 
38 C.F.R. § 4.85.  Moreover, while the veteran and the 
statements of other lay persons are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide evidence regarding diagnosis or the clinical severity 
of his disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Moreover, the Board notes that the 
exceptional pattern of hearing impairment shown in the 
veteran's August 2004 examination report has been accounted 
for in the proper application of 38 C.F.R. § 4.86.  

In sum, the preponderance of the evidence is against a rating 
in excess of 10 percent prior to August 18, 2004 for 
bilateral hearing loss and the preponderance of the evidence 
is against a rating in excess of 30 percent effective from 
August 18, 2004.  Consequently, the Board finds that the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

III.  New and Material Evidence

The veteran filed his original claim for service connection 
for fallen arches in January 1998.  The veteran's statements, 
including written testimony received by the RO in March 1998, 
indicated that he suffered from fallen arches and that he was 
so diagnosed during service.  The RO determined that the 
veteran's service medical records were unavailable.  The RO 
reviewed the veteran's post-service medical records which 
revealed no evidence relating to any pertinent foot 
disabilities.  In a September 1998 decision, the RO denied 
the claim essentially because there was no competent medical 
evidence showing the existence or etiology of the claimed 
foot disability.

The veteran did not file a notice of disagreement with the 
September 1998 RO decision.  That rating decision therefore 
became final.  38 U.S.C.A. § 7105(c). However, a claim which 
is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In September 2002, the veteran submitted a request to reopen 
his claim for 
service connection for fallen arches.  The RO denied the 
veteran's claim for service connection for fallen arches in 
the November 2002 rating decision from which the present 
appeal has arisen.  It appears that the RO considered the 
claim to be reopened and denied service connection on the 
merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The September 1998 rating decision is the last 
final disallowance of the claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in September 
2002, the revised version of 3.156 is applicable in this 
appeal.

The veteran has submitted a number of documents to the claims 
file since the September 1998 denial, however the Board is 
unable to find that new and material evidence has been 
submitted to reopen the claim.  VA treatment records which 
cover examinations and treatment of the veteran from April 
1999 through October 2004 have been added to the record but 
they are not material to this claim; they do not contain any 
evidence regarding and foot disabilities.  In fact, multiple 
general examination reports of the veteran fail to note any 
pertinent findings regarding the feet.

The veteran has submitted a number of written statements 
which reiterate and emphasize details of his account of his 
service history and his recollections of being diagnosed with 
fallen arches in service.  However, the veteran's account 
provided in these statements was already of record at the 
time of the September 1998 denial; the statements are not 
new.  The veteran's submission of an affidavit corroborating 
certain details of his service is new, but is not material 
since the veteran's service was already verified and accepted 
as part of the record prior to the September 1998 denial.

The Board notes that the veteran's statements have repeatedly 
made an argument that it is unfair for VA to deny his claim 
when his service medical records have been destroyed through 
no fault of his own.  In this regard, the Board understands 
fully the veteran's contention and sympathizes with his 
frustration.  However, even when the veteran's service 
records are unavailable through no fault of his own, the law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet.App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, U.S. 
Vet.App. No. 03-0133 (2005) [the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

The Board recognizes the veteran's honorable combat service.  
However, the record continues to lack any competent medical 
evidence regarding the nature or etiology of any fallen 
arches disability of the veteran's feet.  The record also 
continues to lack any contemporaneous supporting evidence of 
an inservice manifestation of any disability of the feet.  
None of the material submitted since the September 1998 
denial is both new and related to an unestablished fact 
necessary to substantiate the claim.  The newly submitted 
evidence presents no reasonable possibility of substantiating 
the veteran's claim.  Thus, the claim is not reopened.  38 
C.F.R. § 3.156(a).  As the claim has not been reopened, the 
Board may not consider the merits of the claim under 
applicable laws and regulations pertaining to service 
connection, including 38 U.S.C.A. § 1154(b).  




ORDER

A rating in excess of 10 percent for bilateral hearing loss 
prior to August 18, 2004 is denied.

A rating in excess of 30 percent for bilateral hearing loss 
from August 18, 2004 is denied.

New and material evidence has not been received to reopen the 
appellant's claim of service connection for fallen arches.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


